Citation Nr: 1215891	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to October 27, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  October 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied service connection for vision loss.  The matter was most recently before the Board in October 2011.  The claim has been returned to the Board and is now ready for appellate disposition. 

The Veteran has also appealed an October 2006 rating decision, which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation effective August 2003.  During the August 2007 Board hearing, the Veteran expressed disagreement with the initial noncompensable evaluation.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e. hearing testimony) are transcribed, a statement becomes written).  A statement of the case (SOC) was issued in May 2009.  It does not appear that a formal substantive appeal was filed; however, the Veteran's claims folder was at one time lost, reconstructed and then located, so it is possible that the form has not been associated with the claims folder.  In VA 646, Statement of Accredited Representative in Appealed Case, filed in May 2010, the Veteran continued to express disagreement with the initial noncompensable rating.    

The Veteran had 60 days from the date on which the SOC was mailed, or the remainder of the "one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later," in which to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2011).  However, the "failure to file a timely [Substantive] Appeal does not automatically foreclose an appeal, render a claim final, or deprive the [Board] of jurisdiction."  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Where there is no indication that the RO closed the appeal for failure to file a timely substantive appeal and the RO treated the veteran's filing as timely, the Board is not deprived of jurisdiction over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that where the RO did not close the appeal, treated the filing as timely, and notified the veteran that his appeal was timely, the Board was not deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 (holding that the Board was not deprived of jurisdiction where the RO treated an appeal as timely and did not close the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that despite the lack of a substantive appeal, Board waived jurisdictional objections by reviewing the claim).

The matter was previously before the Board in September 2007, August 2009, August 2010, and October 2011and remanded for further adjudication.  The Board finds that it may exercise jurisdiction over the Veteran's claim for an initial compensable evaluation for the service-connected bilateral hearing loss.  Although it would appear that the Veteran did not technically comply with the requirements of 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close the appeal and treated the appeal as timely by certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the Board has jurisdiction of the aforementioned issue and will proceed with the adjudication of that matter.

In February 2012, the RO awarded an increased 10 percent rating for the service-connected bilateral hearing loss effective from October 27, 2008.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before the Board in August 2007. The transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran does not have a currently diagnosed eye disability manifested by vision loss; refractive error of the eye is not a disability subject to VA compensation.

3.  Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in no more than a noncompensable rating under 38 C.F.R. § 4.85, Table VII, prior to October 27, 2008, and no more than a 10 percent rating thereafter.  


CONCLUSIONS OF LAW

1.  The Veteran does not have vision loss due to disease or injury that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.   The criteria for the assignment of an initial compensable evaluation for the service-connected bilateral hearing loss prior to October 27, 2008, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The claim for bilateral hearing loss arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,
 21 Vet. App. 112 (2007).  

With regard to the claim for vision loss, the record shows that in January 2004 , July 2006, and October 2007  VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in January 2004, which was prior to the June 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for vision loss.  The Board would note at this juncture that in October 2007 the Veteran was notified of the evidence necessary to satisfy his claim for increase for hearing loss, i.e. evidence that the disability had worsened in severity.     Letters dated in March 2006 and May 2008 further gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, reports of VA examination, a lay statement, and the transcript from the August 2007 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection

The Veteran contends that he is entitled to service connection for vision loss.   Specifically, he asserts that he did not have problems with vision or wear glasses before service.  He further maintains that he began having vision problems during boot camp and was given the wrong prescription for glasses.  He argues that as a result of this error, he suffered from headaches and deteriorating vision.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It should be noted at this point that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for vision loss on any basis.  The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to an eye disability manifested by vision loss.  Despite his assertions that he did not wear glasses before service, the enlistment report of medical history dated in July 1961 revealed the Veteran reported wearing reading glasses.  His visual acuity on the corresponding physical examination was 20/25 bilaterally corrected to 20/20.  His defective vision was not considered disabling. 

In November 1961, the Veteran complained of difficulty seeing targets.  His vision was 20/70 in the right eye and 20/30 in the left eye.  He was issued a left hand shooting permit.   In June 1962, the Veteran reported that his eyes hurt when reading.  He was diagnosed with amblyopia.  In July 1962, his visual acuity was 20/40 on the left and 20/50 on the right.  A March 1963 report of medical history revealed his visual acuity was 20/60 on the right and 20/30 on the left.  At separation examination in 1966, the Veteran's visual acuity was 20/70 on the right and 20/30 on the left.  Both were corrected by lenses to 20/20.  An eye disability manifested by vision loss was not diagnosed.  The Veteran simply had refractive error of the eye. 

Post-service, the  Veteran still has not been diagnosed with an eye disability manifested by vision loss.  Private treated records dated in February 1995 show the Veteran's eyes were normal.  VA outpatient treatment records dated in May 2005 and June 2006 reveal the Veteran denied vision problems, to include eye pain or blurred or double vision.  An entry dated in October 2008 indicated the Veteran had no visual complaints.  

Upon VA examination in October 2008, the Veteran's best visual acuity was 20/40 on the right and 20/25 on the left.  There was no evidence of diabetic retinopathy, only longstanding mild refractive amblyopia, which was not considered to be related to service, but a hyperopic astigmatism that existed since childhood. 

According to 38 C.F.R. § 3.303(c), refractive error of the eye are not diseases or injuries within the meaning of applicable legislation.  The Board is aware of the Veteran's contentions (and in a lay statement submitted by TC) linking vision loss to being prescribed the wrong glasses in service; however, they do not support his claim.  There is no persuasive evidence of any superimposed injury to the eyes during service.

As laypersons, the Veteran and TC are not competent to diagnose a medical condition or the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that he has an eye disability manifested by vision loss, other than refractive error, that is related to service. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, in this case the Veteran simply has not asserted that he has observable symptoms of an eye disability, other than refractive error, which is not subject to VA compensation.  In fact, the first reports of vision loss are contained in the August 2003 claim for benefits, some 37 years after his discharge from service.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



B. Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for bilateral hearing loss in an October 2006 DRO decision.  An initial noncompensable evaluation was assigned effective in August 2003.  In February 2012, the RO awarded an increased 10 percent rating effective from October 27, 2008.  The Veteran's claim remains in appellate status.  AB, supra. 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants an initial compensable evaluation prior to October 27, 2008, or in excess of 10 percent thereafter.   See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, supr.  

In this regard, a March 2006 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
50
60
75
LEFT
-
45
40
55
70

The Veteran's right ear manifested an average puretone threshold of 58 decibels and the left ear manifested an average puretone threshold of 53.  Speech discrimination was 100 percent, bilaterally.  

The right ear test results translate to a Level II designation and the left ear tests results translate to a Level I designation under Table VI for hearing impairment based puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  

Together a Level II and a Level I results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

A May 2006 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
55
55
80
LEFT
-
35
40
50
60

The Veteran's right ear manifested an average puretone threshold of 59 decibels and the left ear manifested an average puretone threshold of 46.  Speech discrimination was 88 percent on the right and 90 percent on the left.    

The right ear test results translate to a Level III designation and the left ear tests results translate to a Level II designation under Table VI for hearing impairment based puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  

Together a Level III and a Level II results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

Therefore, prior to October 27, 2008, the Veteran's hearing loss warranted no more than the currently assigned noncompensable rating.  The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss, however, did not fall, for either ear, under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels at each threshold or more at any time.  Similarly, it did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds were not less than 30 decibels at 1000 Hertz and were not 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86(b).

An October 2008 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
60
60
65
80
LEFT
-
50
55
55
70

The Veteran's right ear manifested an average puretone threshold of 66 decibels and the left ear manifested an average puretone threshold of 58.  Speech discrimination was 94 percent on the right and 92 percent on the left.    

The right ear test results translate to a Level II designation and the left ear tests results translate to a Level II designation under Table VI for hearing impairment based puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  

Together a Level II and a Level II results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII; however, the Veteran's right ear sensorineural hearing loss, fell under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels at each threshold or more. The same cannot be said for the left.  Thus, under Table VIA, the puretone threshold average of 66 in the right ear warrants a Level V designation.   Together a Level II and a Level V results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  The Board finds there is no basis for a higher rating based on these test results.  
   
The record does show the Veteran has been fitted for hearing aids for his bilateral hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.   

In light of these findings, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluation for bilateral sensorineural hearing loss prior to October 27, 2008, and the 10 percent thereafter, which has been assigned.  See Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral hearing loss claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran made no claim of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for vision loss is not warranted.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss prior to October 27, 2008, and in excess of 10 percent thereafter, is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


